ORDER
This matter came before the Court on the joint petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Michael T. Farnan, Respondent. The Respondent violated Rule 8.4(d) of the Maryland Rules of Professional Conduct because he chronically drove a motor vehicle while his driving privileges were suspended as set forth in the Joint Petition.
The Court having considered the petition, it is this 9th day of December, 2003,
ORDERED, that the Respondent Michael T. Farnan, be and he is hereby reprimanded by the Court of Appeals of Maryland for misconduct in violation of Rule 8.4(d) of the Maryland Rules of Professional Conduct.